          Case 1:20-mj-09077-UA Document 1 Filed 08/25/20 Page 1 of 7



Approved: ___________________________________
          MICAH F. FERGENSON
          Assistant United States Attorney

Before:      THE HONORABLE SARAH L. CAVE

                                                   20 MAG 9077
             United States Magistrate Judge
             Southern District of New York

- - - - - - - - - - - - - - - - - - x
                                    :           SEALED COMPLAINT
                                    :
UNITED STATES OF AMERICA            :           Violations of
                                    :           18 U.S.C. §§ 1951,
        - v. -                      :           924(c), and 2
                                    :
MICHAEL O’NEILL,                    :           COUNTY OF OFFENSE:
                                    :           Bronx
                   Defendant.       :
                                    :
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

     William J. Puskas, being duly sworn, deposes and says that
he is a federal Task Force Officer assigned to the Joint Robbery
Task Force of the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”) and the New York City Police Department
(“NYPD”), and charges as follows:

                                  COUNT ONE

     1.   On or about July 28, 2020, in the Southern District of
New York and elsewhere, MICHAEL O’NEILL, the defendant, did
knowingly commit robbery, as that term is defined in Title 18,
United States Code, Section 1951(b)(1), and did thereby
obstruct, delay, and affect commerce and the movement of
articles and commodities in commerce, as that term is defined in
Title 18, United States Code, Section 1951(b)(3), to wit,
O’NEILL robbed a gas station at gunpoint in Bronx, New York.

      (Title 18, United States Code, Sections 1951 and 2.)

                                  COUNT TWO

     2.   On or about July 28, 2020, in the Southern District of
New York and elsewhere, MICHAEL O’NEILL, the defendant, during
and in relation to a crime of violence for which he may be
prosecuted in a court of the United States, namely, the robbery
       Case 1:20-mj-09077-UA Document 1 Filed 08/25/20 Page 2 of 7



charged in Count One of this Complaint, knowingly did use and
carry a firearm, and, in furtherance of such crime, did possess
a firearm, and did aid and abet the use, carrying, and
possession of a firearm, which was brandished.

    (Title 18, United States Code, Sections 924(c)(1)(A)(i),
                    924(c)(1)(A)(ii) and 2.)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     3.    I am a federal Task Force Officer assigned to the
Joint Robbery Task Force of the ATF and NYPD. I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses, and other individuals, as well as
my examination of reports and other records. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported in this Complaint, they are
reported in substance and in part, except where otherwise
indicated.

     4.   Based on my conversations with other law enforcement
officers and my review of law enforcement reports and of
relevant video and images, I have learned the following:

          a.   On or about July 28, 2020, at approximately 10:23
p.m., an individual (“Suspect-1”) entered a gas station on City
Island in the Bronx, proceeded to the cash register, and pointed
a black handgun wrapped in a piece of cloth at the employee
behind the register (“Employee-1”). The barrel of Suspect-1’s
handgun extended from the cloth and was visible, as shown in the
below image taken from the gas station’s overhead video
surveillance (“Video-1”):




                                   2
       Case 1:20-mj-09077-UA Document 1 Filed 08/25/20 Page 3 of 7




          b.   Suspect-1 demanded the cash from the register and
Employee-1’s cell phone. Employee-1 complied. Suspect-1
stuffed the cash into his sweater, took the cell phone, and
exited the gas station.

          c.   Video surveillance from behind the register
(“Video-2”) captured Suspect-1’s likeness and clothing.
Suspect-1 was wearing a surgical mask, black gloves, a dark
sweater over a light grey shirt, blue jeans, and distinctive
shoes that resembled hiking boots. For a short period during
the robbery, Suspect-1 lowered his surgical mask, as shown in
the following image from Video-2:




                                   3
       Case 1:20-mj-09077-UA Document 1 Filed 08/25/20 Page 4 of 7




          d.   Suspect-1’s distinctive shoes were also captured
by video surveillance of the gas station’s entrance (“Video-3”),
as shown in the below still image from Video-3:




                                   4
       Case 1:20-mj-09077-UA Document 1 Filed 08/25/20 Page 5 of 7



     5.   For the following reasons, there is probable cause to
believe that Suspect-1 is MICHAEL O’NEILL, the defendant.

          a.   In response to an NYPD wanted poster, on or about
August 3, 2020, the NYPD received an anonymous call identifying
Suspect-1 as a “Mike Oneil” who lives off Middletown Road in the
Bronx. The NYPD received a second anonymous tip on or about
August 9, 2020. The second caller also identified Suspect-1 as
“Michael O’Neill,” and stated that “O’Neill” lived at a
particular apartment (“Apartment-1”) in an apartment building in
the Bronx (the “Apartment Building”), the address for which the
caller provided.

          b.   An NYPD officer (“Officer-1”) thereafter
interviewed an employee of the company that manages the
Apartment Building (“Witness-1”). When shown the surveillance
video of Suspect-1 from the gas station, including a still image
from Video-2, Witness-1 identified Suspect-1 as a tenant named
“Mike” who lives in Apartment-1. Witness-1 further stated that
there have been problems with “Mike” stealing other tenants’
packages and using drugs in the Apartment Building’s stairwell.
Officer-1 also reviewed video surveillance from the Apartment
Building (“Video-4”).

          c.   I have reviewed still images taken from Video-4
of the tenant named “Mike” whom Witness-1 identified as Suspect-
1. As shown in the below still image from Video-4, dated July
28, 2020, at approximately 1:49 a.m., that is, early in the
morning on the day of the robbery, “Mike” is wearing a
substantially similar outfit to that worn by Suspect-1. In
particular, Video-4 captured “Mike” wearing a light grey shirt,
blue jeans, and distinctive shoes that resemble hiking boots:




                                   5
       Case 1:20-mj-09077-UA Document 1 Filed 08/25/20 Page 6 of 7




          d.   I have also compared the above images from Video-
1, Video-2, Video-3, and Video-4 to a photograph from law
enforcement records of MICHAEL O’NEILL, the defendant, and
believe them all to be of the same person: O’NEILL. Further,
law enforcement records identify O’NEILL as having tattoos of
Japanese letters in red color on his forearms, which tattoos
appear to be visible in the image immediately above.

          e.   Finally, on or about March 28, 2020, NYPD went to
Apartment-1 in response to a complaint from “Mike O’Neill.”




                                   6
       Case 1:20-mj-09077-UA Document 1 Filed 08/25/20 Page 7 of 7



     WHEREFORE the deponent respectfully requests that a warrant
issue for the arrest of MICHAEL O’NEILL, the defendant, and that
he be arrested, and imprisoned or bailed, as the case may be.


                            /s William J. Puskas (By Court with authorization)
                           _______________________________
                           William J. Puskas
                           Task Force Officer
                           Bureau of Alcohol, Tobacco, Firearms, &
                           Explosives


Sworn to   me through the transmission of this Complaint by
reliable   electronic means, pursuant to Federal Rules of
Criminal   Procedure 4(d) and 4.1, this
25th day   of August, 2020


______________________________
THE HONORABLE SARAH L. CAVE
United States Magistrate Judge
Southern District of New York




                                    7
